Citation Nr: 0904913	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for right foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran served on active duty from January 1987 to 
February 1989. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 rating action by the 
RO that granted service connection and assigned a 10 percent 
disability rating for a right foot disability.  In October 
2008 the Veteran appeared and gave testimony at an RO hearing 
before the undersigned.  A transcript of the hearing 
proceedings is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the Veteran's recent hearing before the undersigned, he 
said that he had been treated for his right foot complaints 
at a private facility in recent years.  However, aside from a 
report of an October 2005 right foot surgery with discharge 
instructions, no clinical records reflecting this treatment 
are in the claims folder.  The Undersigned believes that an 
attempt be made to obtain these records prior to further 
appellate consideration of the current claim.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization, the RO should contact 
the Presbyterian Hospital in Dallas 
Texas and request copies of all 
clinical records not already in the 
claims file, documenting the Veteran's 
treatment for right foot disability.  
All records obtained should be 
associated with the claims folder.  

2.	If deemed appropriate after a review of 
any clinical records obtained from the 
Presbyterian Hospital in Dallas, Texas, 
the RO should schedule the Veteran for 
a further VA examination to determine 
the current degree of severity of his 
right foot disability.  The claims 
folder must be made available to the 
examining VA physician and it should be 
reported that the claims folder has 
been reviewed in the examination 
report.  All pertinent clinical 
findings and x-ray findings should be 
reported in detail and the examiner 
should characterize the Veteran's right 
foot disability as the equivalent of 
moderate, moderately severe, or severe 
foot disability.  

3.	Then, the RO should readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then e 
returned to the Board for further 
appellate consideration if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no determination as to any final outcome.  The 
Veteran is apprised of the need to appear at any scheduled 
examination.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




